DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-14 in the reply filed on 12/17/2021 is acknowledged.

Applicant’s election of SEQ ID NO: 34 as the species of RE in the reply filed on 12/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Priority
The present application is a CIP of US 14/681,351. The claimed subject matter is, in particular the double stranded vector of claims 11-14, is not adequately described in the ‘351 application.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

The information disclosure statement (IDS) submitted on 10/9/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Non-Patent Literature Documents identified with Cite No 10-12 are lined through because no publication date has been provided.

The IDS date 8/27/2021 is lined through in its entirety because it is a duplicate of the 10/9/2018 IDS.

Drawings
The drawings were received on 12/14/2018.  These drawings are not accepted.

Figures 3A, 15B and 20A include sequences that are not identified with SEQ ID NOs.
Fig. 28A includes a text box over the axis labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. The sequences are disclosed in Figs. 3A, 15B and 20A.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities:
The brief description of Figure 19E includes reference to color, but the figure is in grayscale.
The brief description of Figure 19E includes a passage in a foreign language.
The brief description of Figure 4E includes a reference to “blue bars”, but the figure is in grayscale.
The brief description of Figure 17A includes a reference to “marked in red” and “marked in blue and green”, but the figure is in grayscale.
The brief description of Figure 18B includes a reference to “red line”, “red and blue”, “green and blue” and “blue and green dotted lines”, but the figure is in grayscale.
The brief description of Figure 21A includes a reference to “dark green”, and “light green”, but the figure is in grayscale.
The brief description of Figure 26B includes a reference to “red”, “brown” and “orange”, but the figure is in grayscale.
The brief description of Figure 26C includes a reference to “mustard”, and “brown”, but the figure is in grayscale.
The brief description of Figure 26F includes a reference to “left panel, blue” and “right panel, rose”, but the figure is in grayscale.
The brief description of Figure 27B includes a reference to “mustard”, and “light green”, but the figure is in grayscale.
The brief description of Figure 29 includes a reference to “Q1-10 in blue” and “immortalized Q1-Q10 in rose”, but the figure is in grayscale.
It is unclear what the specification is describing as the figures are not in color.
Appropriate correction is required.
Claim Interpretation
Claim 11 is drawn to a double stranded DNA vector comprising a unique replicative DNA replication origin “consisting essentially of a sequence from about 50 to about 800 nucleotides”. Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  See MPEP  2163. The specification does not clearly identify the basic and novel characteristics are in regards to the length of the replication origin. The length is broadly interpreted as comprising 50 to 800 nucleotides, which equivalent to a replication origin comprising about 50 nucleotides or may comprise 800 nucleotides or may comprise any number of nucleotides between 50 and 800 nucleotides.
The limitation that the double stranded DNA vector comprises “as its unique replicative DNA replication origin” is interpreted as limiting the double stranded DNA vector to having a single replication origin.

Claim 13 states the RE forms a potential G quadruplex structure. In view of the instant specification (p. 35, 15-20; p. 36, lines 1-8), REs having the structure of claim 11 are sufficient to form “potential” G quadruplex structures.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.
	The claimed vector encompasses the genome of Simian Virus 40. Tuesuwan (Biochemistry. 2008. 47, 1896-1909) demonstrates in Figure 5 the SV40 genome has a nucleotide sequence between 50 and 800 nucleotides, and includes QGRS(79) having the following sequences: GGG GCG GAG; TGG GCG GAG; GGG GCG GGA; TGG GCG GAG and the initiation site for Late mRNA.
	The claims do not encompass human chromosomes as human chromosomes do not have an origin of replication that may be considered “unique” in some manner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 is drawn to a double stranded DNA vector comprising a unique replication origin comprising a RE and an IS. The RE has a minimum length of 9 nucleotides and consists of at least three uninterrupted origin repeating elements or “OGRE”, each of which are a trimer of a particular sequence. In particular the possible trimer sequences are: GAG, GCG, GTG, AAG, ACG, ATG, TGG, TGC, GGG, GGC, GGT, GGA, GCT and GCA.
The instant specification identifies a number of potential REs, such as REs that comprise SEQ ID NOs: 34-78. The sequences have lengths that vary between 17 and 51 nucleotides.
While “various origin variants” were tested (p. 51), the sequences and structures of those tested are not identified. Those sequences that successful led to replication of the vector and those that did not are not identified.
There is no indication that a RE consisting of a 9-mer having a combination of three of the before identified trimers are sufficient in and of its self to serve as a RE, that for examples binds a preRC complex, and lead to a functional replication origin. There is no indication of what the minimal amount of structure is required for a functional RE. 
Based on the species disclosed, one is not reasonable able to envisage all the species encompassed by the genus of REs within the unique replication origins of the claimed double stranded vector.
The is no guidance as to how to identify sequences, 9-mers, 12-mers, etc. that are capable of acting as a unique replication DNA replication origin within the claimed double stranded vector. Furthermore, there is no indication that any and all RE having the claimed structures are sufficient for replication.
The replication origin must further comprise an IS that is located downstream of the RE. There is no indication of the size and/or sequence structure of the IS that is required. There is no indication whether any and all IS are sufficient for replication or if the IS must have some structure.
By way of example, the SV40 genome contains a number of sequences that form a potential G quadruplex. See Tuesuwan, Supporting Information, Table S1. However, based on the guidance of the instant specification it is unclear if those sequences, which also have an initiation site downstream of them qualify as a replication origin encompassed by that defined in the claim.

Regarding claim 13, the claim specifies the RE forms “a potential G quadruplex structure”. The ability to form a “potential” G quadruplex structure is based on the structure of the RE. The structure that has the “potential” G quadruplex is not adequately described. Several software programs exist that predict the “potential” to form a G quadruplex; however, the softwares do not all result in producing and/or identifying a sequence as having the same potential to form a G quadruplex. The instant specification does not adequately describe what is and is not a RE with the potential to form a G quadruplex such that the ordinary artisan can readily envisage the species encompassed by the full scope of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim states the replication origin consists essentially of a sequence from about 50 to about 800 nucleotides. The replication origin further comprises a RE and an IS that is about 50 to 800 nucleotides downstream of the RE. It unclear how a replication origin may consist essentially 800 nucleotides and have an IS that is 800 bases downstream of the RE or it unclear how a replication origin may consist essentially 50 nucleotides and have an IS that is 50 bases downstream of the RE.
Claims 12-14 depend from claim 11 and are rejected for the same reason.
Regarding claim 11, the claim requires an IS as a structural feature. No sequence or structural elements are described as making up the IS. It is unclear what features are required. Furthermore, it is unclear if the “IS” refers to a “transcription initiation site” (p. 22, line 10) or a “DNA replication initiation site” (p. 38, line 26), having a loop which is necessary to initiate the replication of the dsDNA opens (p. 17, lines 9-10).
Claims 12-14 depend from claim 11 and are rejected for the same reason.
Regarding claim 12, the claim recites “the at least one multicellular DNA replication origin”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any type of “multicellular DNA replication origin”.
Regarding claim 14, the claim recites “the preRC complex”. The recitation lacks proper antecedent basis as the claim fails to previously set forth or describe a “preRC complex”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sela (WO 2007/141790 A2).

    PNG
    media_image1.png
    514
    875
    media_image1.png
    Greyscale
Regarding claim 11, Sela teaches a double stranded DNA vector (p. 17, lines 29-30) that replicates dsDNA to dsDNA (p. 21, lines 10-15) having the following structure (Fig. 1a):
and sequence (SEQ ID NO: 1):
GTTGAAATGAATCGGTGTCTCTCAAAGCTCTATGGCAATCGGTGTATCGGTGTCTTACTTATACCTGGACACCTAATGGCTATTTGGTAATTTCATAAATGTTCATTGCAATTCAAAATTCAAAATTCAAAAATCAAATCTTTAAAGCGGCCATCCGTATAATATTACCGGATGGCCGCGCCTTTTGTTTTTATGTGGTCCCCACGAGGGTTACACAGACGTCACTGTCAACCAATCAAATTGCATTCTCAAACGTTAGATAAGTGTTCATTTGTCTTTATATACTTGGTCCCCAAGTTTTTTGTCTTGCAATATGTGGGACCCACTTCTTAATGAATTTCCTGAATCTGTTCACGGATTTCGTTGTATGTTAGCTATTAAATATTTGCAGTCCGTTGAGGAAACTTACGAGCCCAATACATTGGGCCACGATTTAATTAGGGATCTTATATCTGTTGTAAGGGCCCCGTGACTATGTCGAAGCGACCAGGCGATATAATCATTTCCACGCCCGTCTCGAAGGTTCGCCGAAGGCTGAACTTCGACGGCCCATACAGGCCCATGTACCGAAAGCCCAGAAATACAGAATGTATCGAAGCCCTGATGTTCCCCGTGGATGTGAAGGCCCCTTTAAAGTCCAGTCTTATGAGCAACGGGATGATATTAAGCATCCTGGTATTGTTCGGTTGTGTTAGTGATGTTACTCGTGGATCTGGAATTACTCACAGAGTGGGTAAGAGGTTCTGTGTTAAATCGATATATTTTTTAGGTAAAGTCTGGATGGATGAAAATATCAAGAAGCAGAATCACACTAATCAGGTCATGTTCTTCTTGGTCCGTGATAGAAGGCCCTATGGAAACAGCCCAATGGATTTTGGACAGGTTTTTAATATGTTCGATAATGAGCCCAGTACCGCAACCGTGAAGAATGATTTGCGTGATAGGTTTCAAGTGATGAGGAAATTTCATGCTACAGTTATTGGTGGGCCCTCTGGAATGAAGGAACAGGCATTAGTTAAGAGATTTTTTAAAATTAACAGTCATGTAACTTATAATCATCAGGAGGCAGCAAAGTACGAGAACCATACTGAAAACGCCTTGTTATTGTATATGGCATGTACGCATGCCTCTAATCCAGTGTATGCAACTATGAAAATACGCATCTATTTCTATGATTCAATATCAAATTAATAAAATTTATATTTTATATCATGAGTTTCTGTTACATTTATTGTGTTTTCAAGTACATCATACAATACATGATCAACTGCTCTGATTACATTGTTAATGGAAATGGAGATGTGGTTCCCCATTCTCGTGGAGTTCTTTGCAAACTTTGATGTATTTTTTATTTGTTGGGGTTTCTAGTTTTTTTAATTGGGAAAGTGCTTCCTCTTTAGAGAGAGAACAATTGGGATATGTTAGGAAATAATTTTTGGCATATATTTTAAATAAACGAGGCATGTTGAAATGAATCGGTGTCCCTCAAAGCTCTATGGCAATCGGTGTATCGGTGTCTTACTTATACTTGGACACCTAATGGCTATTTGGTAATTTCATAAATGTTCATTTCAATTCAAAATTCAAAATTCAAAAATCAAATCATTAAAGCGGCCATCCGTATAATATTACCGGATGGCCGCGCCTTTTCCTTTTATGTGGTCCCCACGAGGGTTACACAGATGTTATTGTCAACCAATCAAATTGCATTCTCAAACGTTAGATAAGTGTTCATTTGTCTTTATATACTTGGTCCCCAAGTTTTTTGTCTTGCAATATGTGGGACCCACTTCTTAATGAATTTCCTGAATCTGTTCACGGATTTCGTTGTATGTTAGCTATTAAATATTTGCAGTCCGTTGAGGAAACTTACGAGCCCAATACATTGGGCCACGATTTAATTAGGGATCTTATATCTGTTGTAAGGGCCCGTGACTATGTCGAAGCGACCAGGCGATATAATCATTTCCACGCCCGTCTCGAAGGTTCGCCGAAGGCTGAACTTCGACAGCCCATACAGCAGCCGTGCTGCTGTCCCCATTGTCCAAGGCACAAACAAGCGACGATCATGGACGTACAGGCCCATGTACCGAAAGCCCAGAATATACAGAATGTATCGAAGCCCTGATGTTCCCCGTGGATGTGAAGGCCCATGTAAAGTCCAGTCTTATGAGCAACGGGATGATATTAAGCATACTGGTATTGTTCGTTGTGTTAGTGATGTTACTCGTGGATCTGGAATTACTCACAGAGTGGGTAAGAGGTTCTGTGTTAAATCGATATATTTTTTAGGTAAAGTCTGGATGGATGAAAATATCAAGAAGCAGAATCACACTAATCAGGTCATGTTCTTCTTGGTCCGTGATAGAAGGCCCTATGGAAACAGCCCAATGGATTTTGGACAGGTTTTTAATATGTTCGATAATGAGCCCAGTACCGCAACCGTGAAGAATGATTTGCGTGATAGGTTTCAAGTGATGAGGAAATTTCATGCTACAGTTATTGGTGGGCCCTCTGGAATGAAGGAACAGGCATTAGTTAAGAGATTTTTTAAAATTAACAGTCATGTAACTTTATTTATATTCATTCAGGAGGCAGCAAAGTACGAGAACCATACTGAAAACGCCTTGTTATTGTATATGGCATGTACGCATGCCTCTAATCCAGTGTATGCAACTATGAAAATACGCATCTATTTCTATGATTCAATATCAAATTAATAAAATTTATATTTTATATCATGAGTTTCTGTTACATTTATTGTGTTTTCAAGTACATCATACAATACATGATCAACTGCTCTGATTACATTGTTAATGGAAATTACACCAAGACTATCTAAATACTTAAGAACTTCATATCTAAATACTCTTAAGAAATGACCAGTCTGAGGCTGTAATGTCGTCCAAATTCGGAAGTCGAGAAAACATTTGTGAATCCCCATTACCTTCCTGATGTTGTGGTTGAATCTTATCTGAATGGAAATGATGTCGTGGTTCATTAGAAATGGCCTCTGGCTGTGTTCTGTTATCTTGAAATAGAGGGGATTGTTTATCTCCCAGATAAAAACGCCATTCTCTGCCTGAGGAGCAGTGATGAGTTCCCCTGTGCGTGAATCCATGATTATTGCAGTTGAGGTGGAGGTAGTATGAGCAGCCACAGTCTAGGTCTACACGCTTACGCCTTATTGGTTTCTTCTTGGCTATCTTGTGTTGGACCTTGATTGATACTTGCGAACAGTGGCTCGTAGAGGGTGACGAAGGTTGCATTCTTGAGAGCCCAATTTTTCAAGGATATGTTTTTTTCTTCGTCTAGATATTCCCTATATGAGGAGGTAGGTCCTGGATTGCAGAGGAAGATAGTGGGAATTCCCCCTTTAATTTGAATGGGCTTCCCGTACTTTGTGTTGCTTTGCCAGTCCCTCTGGGCCCCCATGAATTCCTTGAAGTGCTTTAAATAATGCGGGTCTACGTCATCAATGACGTTGTACCACGCATCATTACTGTACACCTTTGGGCTTAGGTCTAGATGTCCACATAAATAATTATGTGGGCCTAGAGACCTGGCCCA

The sequence includes the highlighted region that is about 800 bases. The region is a replication origin including the “IR” region (underlined, derived from a virus and not a unicellular eukaryote), a regulatory element or “RE” comprising a nine-nucleotide sequencing consisting of at least three uninterpreted origin repeating elements (bolded region having the following sequence: ATG GAG ATG TGG having 4 consecutive OGRE) and an initiation site or “IS” located 50-800 nucleotides downstream of the RE for Pre-CP and CP genes.
	The IL-60-BS has the bacterial replication of origin removed and solely relies on the above replication origin (p. 32, lines 5-8 and p. 42, lines 1-5).
	Regarding claim 13, as noted above Sela teaches a RE having the sequence ATG GAG ATG TGG. In view of the instant specification, such a sequence inherently forms a potential G quadruplex structure.
	Regarding claim 14, as noted above Sela teaches a RE having the sequence ATG GAG ATG TGG. In view of the instant specification (p. 17, lines 31-33), such a sequence inherently interacts with the preRC complex.

Claim(s) 11, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tuesuwan (Biochemistry. 2008. 47, 1896-1909).
Regarding claims 11 and 13, the claimed vector encompasses the genome of Simian Virus 40. Figure 5 demonstrates the SV40 genome has a nucleotide sequence between 50 and 800 nucleotides, and includes QGRS(79) having the following sequences: GGG GCG GAG; TGG GCG GAG; GGG GCG GGA; and TGG GCG GAG, and the initiation site for Late mRNA.
	The QGRS regions have the potential to form G quadruplexes.
	Regarding claim 14, as noted above Tuesuwan teaches a RE having the following sequences: GGG GCG GAG; TGG GCG GAG; GGG GCG GGA; and TGG GCG GAG. In view of the instant specification (p. 17, lines 31-33), such a sequence inherently interacts with the preRC complex.

Improper Markush Rejection
	Claim 12 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
The species which are nucleic acid sequences all have different sequences, both in terms of the number of nucleotides in the sequences and the order of the nucleotides within the sequence. There is no substantial feature that is clearly 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634